The accident in this case occurred within the corporate limits of the City of Charleston. I therefore think that the law of this state concerning rural highways has no application, and that the ordinances of the city should be applied. Under these ordinances, the rights of vehicles and street cars at a street intersection are reciprocal. The record contains proof that would justify the jury in finding that the street car was going at least thirty-five miles an hour as it approached the crossing of Forty-Fourth Street, which exceeded the speed limit prescribed by ordinance by ten miles an hour. The proof shows that a person standing upon the track could see an approaching street car from the west a distance of one thousand feet. This means that it would take the car approximately twenty seconds after coming to the point where it could be seen from the crossing, to reach the place where Casto's car was struck. Mrs. Casto and the plaintiff both testified that they looked for an oncoming street car. They did not see one. A person who looks can always see a visible oncoming street car, and consequently, it seems to me, that to regard his failure to see and avoid an approaching car as establishing contributory negligence as a matter of law, regardless of the extent of the defendant's lack of care, is but to warrant the wanton negligence of traction companies. The tracks were wet and there was no sand which could be applied to keep the wheels from slipping, though the street car was equipped for that purpose. Therefore, without regard to the violation of the ordinance, I think the jury's finding that the defendant had been negligent was justified. Furthermore, the jury viewed the scene of the accident, and the credibility of the witnesses was to be determined by it with the impressions arising from the view as a background. *Page 684 
I think that the most that should be said of Casto's contributory negligence is that it was a jury question.
For the foregoing reasons I respectfully disagree with the majority of the Court.
In the brief submitted by the attorney for the plaintiff in error, there is a misquotation of the opinion of this Court handed down in the case of Mollohan v. Charleston InterurbanRailroad Company, 108 W. Va. 490, 151 S.E. 698, the spurious quotation reading as follows: "It is the duty of the driver of an automobile, before entering upon the tracks of a street car, to use ordinary and reasonable care in ascertaining whether or not a street car was approaching, and to allow it to pass first, if the respective speed of the street car and the automobile are such that the automobile could not clear the tracks before the street car would arrive." That part of the opinion, reference to which is obviously intended, reads as follows: "In other words, it was the duty of the driver of the automobile, before entering upon the tracks of the street car, to use ordinary and reasonable care in ascertaining whether or not a street car was approaching, and to allow it to pass first, if the respective speed of the street car and the automobile were such that the automobile could not clear the tracks before the street car would arrive."
It is plain that what the court had to say in theMollohan case was based upon the evidence in that specific case and was not intended as the statement of a general rule. The language was used in discussing the effect of a specific ordinance, and is not applicable here. *Page 685